
	

114 HRES 430 IH: Calling upon the President to declare a National Day of Prayer to end targeted violence against law enforcement officers and schedule appropriate public events in support of such a day.
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 430
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Fleming (for himself, Mr. Wenstrup, Mr. Allen, Mr. Mooney of West Virginia, Mr. Posey, Mr. Chabot, Mr. Rothfus, Mr. Harris, Mr. Flores, and Mr. Culberson) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Calling upon the President to declare a National Day of Prayer to end targeted violence against law
			 enforcement officers and schedule appropriate public events in support of
			 such a day.
	
	
 Whereas all human lives have dignity and worth and are deserving of protection under the law; Whereas a pattern of violence is emerging against police officers in which officers are targeted for wearing a police uniform and performing their legitimate duties under the law;
 Whereas, on August 28, 2015, Deputy Sheriff Darren H. Goforth was targeted and assassinated in Harris County, Texas, while wearing his police uniform;
 Whereas gunfire was directed at police officers during protests in Ferguson, Missouri, on March 12, 2015, and August 9, 2015;
 Whereas New York City Police Department officers Rafael Ramos and Wenjian Liu were targeted and assassinated in New York, New York, while they sat in a patrol car on December 20, 2014;
 Whereas law enforcement is a dangerous profession under any circumstances, but this pattern of attacks makes the job even more dangerous;
 Whereas the number of police officers killed by firearms increased by 56 percent between 2013 and 2014; and
 Whereas ambush killings were the leading cause of police officer fatalities in firearm-related deaths in 2014: Now, therefore, be it
	
 That the House of Representatives calls upon the President to declare a National Day of Prayer to end targeted violence against law enforcement officers and schedule appropriate public events in support of such a day.
		
